DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species 1 (figs. 1-18 and 23-24), drawn to claims 1-4 and 12-13 in the reply filed on 02/16/2021 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation "the frame" in line 2 is indefinite, because it is unclear whether “the frame” is the frame of the tool or the frame of the insert.
For the purpose of examination, the limitation “the frame” will be interpreted to be the frame of the insert.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seto (US 2015/0258717).
 
    PNG
    media_image1.png
    666
    467
    media_image1.png
    Greyscale

Regarding claim 1, Seto teaches a system (apparatus 30) for changing a shape of a food item from a first shape to a second shape, the system comprising: 
(tool; see the annotation of fig.14) comprising a frame (flanges 22, fins 29, and other related structure), two receptacles (female forms 12), each receptacle (female forms 12) configured to receive a food item when the food item is in the first shape (female forms 12 is capable to receive a food item with a shape), and at least one post (alignment pins 16) extending upwardly from the tool (See fig.14); and 
an insert (tray 32) configured to slidingly engage with the tool (tool), the insert comprising (tray 32) a frame (flange 24′ and other related structure), a guide (holes 18′), two wedges (male forms 14) extending downward from the frame (flange 24′ and other related structure), and a handle (any part of tray 32 can be held is considered as a handle), 
wherein the guide (holes 18′) of the insert is configured to receive and slide along an outer surface of the at least one post (alignment pins 16) of the tool in use, and each wedge (male forms 14) is configured to contact the food item received in one of the receptacles and urge the food item into the second shape (see figs.1-4, male forms 14 is configured to contact the food item and change the shape of the food item in the receptacles.)

    PNG
    media_image2.png
    346
    462
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    280
    418
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto (US 2015/0258717) in view of Beloff (US 2012/0003363) (cited in IDS).
Regarding claim 3, Seto do not explicitly teach the insert comprises two side guides, each extending outward and then downward from the frame, the side guides 
However Beloff teaches a system (apparatus 10) for changing a shape of a food item from a first shape to a second shape, the system comprising: an insert (top sheet 30) comprises two side guides (male guiding tubes 34), each extending outward and then downward from a frame (frame; see the annotation fig.2) of the insert, the side guides (male guiding tubes 34) configured to be received in gaps (gaps; see the annotation of fig.2) formed between a frame (frame’; see the annotation fig.2) of a tool (bottom sheet 20) and a receptacles (female mold 22) of the tool. 
    PNG
    media_image4.png
    606
    551
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the system of Seto with two side guides of an insert configured to be received in gaps formed between .

Claims 4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seto (US 2015/0258717) in view of Gauthier (US 2002/0017198) (cited in IDS).
Regarding claim 4, Seto teaches the wedges (male forms 14) are configured to urge each food item received in the two receptacles during cooking to shape each food item into the second shape (see figs.1-4, male forms 14 is configured to contact the food item and change the shape of the food item in the receptacles.)
Seto does not explicitly teach a basket comprising at least two troughs, the tool configured to be placed on the basket such that the receptacles align with the troughs, and the wedges are configured to urge each food item received in the two receptacles into the at least two troughs during cooking to shape each food item into the second shape.
However, Gauthier teaches a system (apparatus 30) for changing a shape of a food item from a first shape to a second shape, comprising a basket (basket 104) comprising at least two troughs (receptacles 106).

    PNG
    media_image5.png
    561
    464
    media_image5.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the system of Seto with a basket with at least two troughs as taught by Gauthier, so that the female forms 12 of the tool of Seto is capable to be placed on the basket such that the female forms 12 of Seto is capable to be align with the troughs, in order to the provide a base for mounting and containing the tool. 

Regarding claim 12, Seto does not explicitly teach the insert further comprises a channel sized and shaped to engage a peak of the basket.
However, Gauthier teaches a system (apparatus 30) for changing a shape of a food item from a first shape to a second shape, comprising a basket (basket 104), and an (mold 102) comprises a channel (the gap between two insert section 126) sized and shaped to engage a peak (peak; see the annotation of fig.2) of the basket (basket 104).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the system of Seto with a basket with a peak that capable to couple a channel of insert as taught by Gauthier, in order to align the insert and the basket, so that the insert is capable to fix and mount to the basket.

Regarding claim 13, Seto does not explicitly teach the two wedges are shaped to fit within the at least two troughs and provide a gap between the two wedges and the at least two troughs.
However, Gauthier teaches two wedges (insert section 126) of the insert (mold 102) are shaped to fit within the at least two troughs (insert section 126) and provide a gap between the two wedges (insert section 126) and the at least two troughs (insert section 126) (Since insert section 126 is detachable to mold 102, hence there is a gap between mold 102 and insert section 126.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the system of Seto with a basket with at least two troughs as taught by Gauthier, so that the female forms 12 of the tool of Seto is capable to be placed on the basket such that the female forms 12 of Seto is capable to be align with the troughs, in order to the provide a base for mounting and containing the tool. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   References Seto, Gauthier, and Beloff alone or in combination does not teach the limitation of claim 2, such as the tool comprises a crossbar extending between and connecting upper ends of the posts, the insert comprises a locking mechanism comprising a crossbar and a catch at each end of the crossbar, and the stuructural relationship between the crossbar and catches of the insert pivot and other structure of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726